332 So. 2d 68 (1976)
Mary Alice FIRESTONE, Petitioner,
v.
TIME, INC., Respondent.
No. 44207.
Supreme Court of Florida,
April 28, 1976.
Rehearing Denied June 9, 1976.

ORDER ON MANDATE
This matter recurs on a decision and mandate by and from the Supreme Court of the United States, 424 U.S. 448, 96 S. Ct. 958, 47 L. Ed. 2d 154 which agreed in part and disagreed in part with the opinion and judgment of this Court under review, 305 So. 2d 172, and which vacated the opinion and judgment of this Court for further proceedings not inconsistent with the majority view expressed in its opinion.
*69 That court left undecided the question of whether or not Time, Inc. was at fault in the matter as will appear by reference to the opinion.
Accordingly, the decision of the District Court of Appeal, Fourth District, 279 So. 2d 389, which had been reviewed by this Court is likewise vacated with directions to the District Court to vacate the judgment of the trial court and for further proceedings in the trial court not inconsistent with the decision by the Supreme Court of the United States in this matter.
It is so ordered.
OVERTON, C.J., and ROBERTS, ADKINS, BOYD and ENGLAND, JJ., concur.